

117 HRES 667 RH: Providing for consideration of the bill (H.R. 3755) to protect a person’s ability to determine whether to continue or end a pregnancy, and to protect a health care provider’s ability to provide abortion services; providing for consideration of the bill (H.R. 4350) to authorize appropriations for fiscal year 2022 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes; providing for consideration of the bill (H.R. 5305) making continuing appropriations for the fiscal year ending September 30, 2022, and for providing emergency assistance, and for other purposes; and for other purposes.
U.S. House of Representatives
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 34117th CONGRESS1st SessionH. RES. 667[Report No. 117–125]IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2021Ms. Ross, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 3755) to protect a person’s ability to determine whether to continue or end a pregnancy, and to protect a health care provider’s ability to provide abortion services; providing for consideration of the bill (H.R. 4350) to authorize appropriations for fiscal year 2022 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes; providing for consideration of the bill (H.R. 5305) making continuing appropriations for the fiscal year ending September 30, 2022, and for providing emergency assistance, and for other purposes; and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3755) to protect a person's ability to determine whether to continue or end a pregnancy, and to protect a health care provider's ability to provide abortion services. All points of order against consideration of the bill are waived. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce or their respective designees; and (2) one motion to recommit.2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4350) to authorize appropriations for fiscal year 2022 for military activities of the Department of Defense and for military construction, to prescribe military personnel strengths for such fiscal year, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Armed Services now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 117–13, modified by the amendment printed in part B of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services or their respective designees; (2) the further amendments described in section 3 of this resolution; (3) the amendments en bloc described in section 4 of this resolution; and (4) one motion to recommit.3.After debate pursuant to section 2 of this resolution, each further amendment printed in part C of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 4 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question.4.It shall be in order at any time after debate pursuant to section 2 of this resolution for the chair of the Committee on Armed Services or his designee to offer amendments en bloc consisting of further amendments printed in part C of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.5.All points of order against the further amendments printed in part C of the report of the Committee on Rules or amendments en bloc described in section 4 of this resolution are waived.6.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5305) making continuing appropriations for the fiscal year ending September 30, 2022, and for providing emergency assistance, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees; and (2) one motion to recommit.7.(a)At any time through the legislative day of Friday, September 24, 2021, the Speaker may entertain motions offered by the Majority Leader or a designee that the House suspend the rules as though under clause 1 of rule XV with respect to multiple measures described in subsection (b), and the Chair shall put the question on any such motion without debate or intervening motion.(b)A measure referred to in subsection (a) includes any measure that was the object of a motion to suspend the rules on the legislative day of July 26, 2021, July 27, 2021, or September 21, 2021, in the form as so offered, on which the yeas and nays were ordered and further proceedings postponed pursuant to clause 8 of rule XX.(c)Upon the offering of a motion pursuant to subsection (a) concerning multiple measures, the ordering of the yeas and nays on postponed motions to suspend the rules with respect to such measures is vacated to the end that all such motions are considered as withdrawn.8.(a)Notwithstanding clause 8 of rule XX or section 7 of House Resolution 555, further proceedings on a vote by the yeas and nays on the question of adoption of a motion that the House suspend the rules offered on the legislative day of July 26, 2021, or July 27, 2021, may continue to be postponed through the legislative day of October 1, 2021.(b)Notwithstanding clause 8 of rule XX, further proceedings on a vote by the yeas and nays on the question of adoption of a motion that the House suspend the rules offered on the legislative day of September 21, 2021 may be postponed through the legislative day of October 1, 2021.9.House Resolution 188, agreed to March 8, 2021 (as most recently amended by House Resolution 555, agreed to July 27, 2021), is amended by striking “September 22, 2021” each place it appears and inserting (in each instance) “October 27, 2021”.10.The ordering of the yeas and nays on the motion that the House suspend the rules and pass S. 2382 is vacated to the end that the motion be considered as withdrawn. September 21, 2021Referred to the House Calendar and ordered to be printed